Earl Warren: Number 14, Joseph F.Black, Assistant Regional Commission, Alcohol and Tobacco Tax Division, Dallas Region, Internal Revenue Service, Petitioner versus Magnolia Liquor Company. Mr. Friedman.
Daniel M. Friedman: May it please the Court. The issue in this case here on a petition for certiorari to the Fifth Circuit is whether under the Federal Alcohol Administration Act it's illegal for a wholesaler of alcoholic beverages to engage in so-called tie-in sales with a retailer. That is sales under which the wholesaler requires the retailer as a condition to obtaining wanted items in alcoholic beverages to purchase unwanted items. The Federal Alcohol Administration Act contains a system of permits for wholesalers under which a wholesaler cannot operate in interstate commerce without a permit. The Secretary of the Treasury is given authority to suspend permits under a statutory provision which makes compliance with certain provisions of the Act including the provisions I shall discuss in a moment, a condition of the permit. The petitioner in this case is the Assistant Regional Commissioner to whom the Secretary of the Treasury has delegated authority to suspend basic permits. The respondent is a large wholesaler in the New Orleans area who is the exclusive distributor of Seagram's product in that area. The Assistant Regional Commissioner, through a hearing exam, conducted a full administrative proceeding, the culmination of which was that he found that the respondent had engaged in tie-in sales and that he had required a number of retailers to purchase at a condition to getting two scarce items which were Seagram's V.O.Canadian Whiskey and Seagram's Johnny Walker Scotch. Two items which is found were either not wanted or were in long supply, namely Seagram's Ancient Bottle Gin and Seagram's 7-Crown Whiskey, blended whisky. He ultimately imposed a 15-day suspension of the respondent's permit for violations of Section 5 (a) and 5 (b) of the Federal Alcohol Administration Act. The Court of Appeals for the Fifth Circuit, without reaching any of the other contentions which the respondent had presented to the Court, set the suspension order aside on the ground that this statute does not prohibit the making of tie-in sale and reaching that result, it recognized that it was disagreeing with a contrary decision of the Court of Appeals in the Second Circuit in a case entitled Distilled Brands v.Dunigan. The statutory provisions involved in this case is set forth at pages 2 and 3 of the Government's brief and a section of the Act, Section 5 which it had an unfair competition and unlawful practices and this section makes it unlawful for a wholesaler to require by agreement or otherwise that any retailer engaged in the sale of distilled spirits purchased any such products from such person, I'd like to emphasize this, to the exclusion in whole or in part, in whole or in part of distilled spirits sold or off it was sale by other persons in interstate or foreign commerce. Our basic position in this case is that the tie-in sale under which a wholesaler requires a retailer to take an unwanted product as a condition of obtaining a wanted product excludes in part the tied product, the unwanted product which is sold or offered for sale by other wholesalers of alcoholic beverages. Now in this case, the record shows that some of the retailers, who testified, stated explicitly that if they had not been required to purchase certain tied products from the respondent, they would have purchased other brands of these products. So there is explicit evidence here and the hearing examiner so found that there is exclusion of the tied products.
Speaker: Let me see if I understand you on that (Inaudible)
Daniel M. Friedman: No Mr. Justice, if they hadn't taken this man's gin, they wukk report someone else's gin.
Speaker: (Inaudible)
Daniel M. Friedman: The gin.
Speaker: (Inaudible)
Daniel M. Friedman: It was this particular brand. It was just the Seagram's Gin which it was testified it was more expensive amount of popular gin. Now, by similar reasoning we think that these practices also violates Section 5 (b) (7) of the Act which required -- prohibits a wholesaler from inducing any retailer to purchase distilled spirits from him to the exclusion in whole or in part by requiring the retailer to just take and dispose off a quota of any such product and similarly in this case, there was a showing that certain quotas was set up in order to get five bottles of one thing, he had to buy ten of another, that kind of quota. The Court of Appeals, and we think without analysis of this precise legislative -- precise language, suggested that the statute does not apply to tie-in sales for the following reasons. It stated that this statute grew out of the NRA “code of fair competition” of the alcoholic beverage industry, that under the code, tie-in sales were not prohibited and that this statute is nothing more or less than a reenactment of certain of the code provisions and therefore the failure in specific terms to outlaw a tie-in sale precludes the statute's application to this practice. Now in considering this contention, we think it's important to indicate briefly what the codes purported to do and what we think are very significant changes which the statute made in the code. We strongly disagree with the view of the Court of Appeals that all of these statute represented a reenactment of the code provisions. The codes were drafted shortly after prohibition was repealed. At that time, Congress was not in session and the NRA program had just been set up in a series of codes of the various phases of the alcoholic beverage industry were promulgated. We have set forth in our brief at pages 27 to 30, one of the particular code provisions which we think is significant in the wholesaler's code and this code have a large number of provisions dealing with unfair methods of competition. Section 8 of the code which is set forth at 20, page 29 of our brief purported to regulate control of retail outlets which in a sense is similar to the provisions dealing with tied hazards in Section 5 (b) and Section 11 of the code captioned exclusive outlets, purports to be the counterpart of the present Section 5 (a). But these provisions dealing with exclusive outlets and control of retail outlets were very limited. In the first place, they apply only to sales by retailers for consumption on the premise as the bar, cocktail lounge and saloon. They did not purport to prohibit these practices by a wholesaler in dealing with the so-called package store. Secondly, they're just blanket prohibition. There is no reference in this particular provision to any of the competitive effects of the practice. But when Congress came to deal with the problem in the Federal Alcohol Administration Act after this Court had invalidated the NRA in (Inaudible) case, it substantially broadened these provisions. In the first place, it extended the prohibitions not from the whole -- the retailer on the premises but the man who also sold in a package store. But more significantly, it injected a new element, we think, into the concept of violation. That is the competitive effect of these practices. The statutes initially, the code rather had merely prohibited exclusive sell -- selling in -- in a way that require him to handle only the product of a particular wholesaler. This was broadened in the statute to cover sales which result in the exclusion in whole or in part. The significant fact that the Congress injected into these statute was that it excluded in whole or in part products sold by other persons, product sold by competitors of a wholesaler. The same language is found in Section 5 (b) of the Act and also in Section (5) (c) of the Act which prohibits commercial bribery. All three Sections require as an element of violation, a significant element that the effect of this be to exclude in whole or in part products offered for sale by competing wholesaler. And indeed, Congress put in another provision in the statute in Section 8 which prohibits interlocking directives between various distillers in there. It's prohibited unless the holder of the directive is able to make an affirmative showing that will tend to interfere with competition. The reason we believe that these provisions were injected into the statute is reflected in the legislative history which we will prefer to you briefly on page 20 of our brief which Congress indicated what it was seeking to do in these prohibitions under Section 5 on unfair methods of competition was to prohibit practices which tended to produce monopolistic control of retail outlets and it sought to strike at the incipiency of monopolies and such restraints. And it further stated in discussing Section 5 that the practices condemned in that section are analogous to those prohibited by the antitrust laws. Tie-in agreements as this Court has stated in (Inaudible) case have always paired harshly under the antitrust laws. This Court has also pointed out that they serve no purpose other than the suppression of competition and we all think there can be any question but a tie-in practice under which a wholesaler requires a retailer to purchase unwanted products as a condition to buying scarce products as designed only for the purpose of forcing on the retailer the particular product which he would not otherwise buy. In the Distilled Brands case, Judge Clark speaking for a unanimous Court in upholding the application of the statute to prohibit tie-in sales pointed out that these sales have a double effect. In the first place, they force the retailer to purchase unwanted products. The record shows in this case that two of the retailer witnesses testified that at the time of the hearing, 16 months after these tie-in practices had occurred, they still had on their shelves some of the items which they have been forced to take on a tied basis. The second element which Judge Clark point --
Speaker: (Inaudible)
Daniel M. Friedman: I don't think so, Mr. Justice because if it speaks of exclusion in whole or in part. I'm just trying to indicate the kind of -- the type of the effect of this practice as to why --
Speaker: This is a narrow concept (Inaudible)
Daniel M. Friedman: It is. It is a narrow concept but believe it embodied at least in the area of tie-in sale in view of this broad language, the basic concept which this Court has developed with respect to clients.
Speaker: (Inaudible)
Daniel M. Friedman: Then the other effect is the exclusionary effect on the competing sellers of products. Now, this view and I'd also point out that tie-in sales do violate the Act, is the view that the Alcohol Administration has had since 1946. In that year, it brought 146 proceedings against virtually the entire wholesale industry based on tie-in practices. The Court of Appeals recognized this administrative instruction but founded unpersuasive because it said in 1947, the acting Secretary of the Treasury had recommended to Congress that the statute be amended specifically to prohibit tie-in sale. And in that letter which is set out at pages 31 to 35 of our -- 36 of our brief, there is some statement that the Court construed as doubt by the administrative agency as to validity of its construction. And therefore it said since the administrative agency had doubt as to the correctness of its interpretation, that interpretation is not very persuasive. Well, I think the letter shows that the doubt they had was not a doubt as to the correctness of their construction of the statute, but rather a doubt as to whether in view of the repeated position taken by the industry that tie-in sales are not prohibited whether in subsequent proceedings the statute would be held to prohibit tie-in sales and they therefore pointed out that instead of bringing criminal proceedings for these violations, they elected to institute civil proceedings which were subsequently settled by stipulation. In 1946 and 1947, the Commissioner of Internal Revenue reported to the Secretary of the Treasury that he did construe the Act as covering tie-in sales that it's unequivocally without any doubt. Furthermore, the mere fact that a bill has been introduced in Congress without any further congressional proceeding other than referring the bill to a committee, this Court had pointed out, does not indicate the Congress in any way acquiesces in the view that the statute as presently written does not cover the practice which the bill was designed to change. The Court of Appeals also placed considerable reliance on the fact that these provisions have the captions, exclusive outlets and tied house which it read as limiting the proper scope of the provision and therefore they said that, since the tied sale is neither an exclusive outlet or a near exclusive dealing on a tied house, this thing does not come within the statute. Well, once again, we recognize that the headings of Sections are of course entitled to weigh and construing them. On the other hand, the exclusive outlet section seems to be merely a repetition of what was in the code. These particular captions were not the subject of any congressional debated and we think they're merely a shorthand method of covering what is the general subject and in the light of the specific language in here providing for exclusion in whole or in part, we don't think that the caption can fairly be read as limiting the particular language.
William J. Brennan, Jr.: Can you say that as the tied house?
Daniel M. Friedman: Yes.
William J. Brennan, Jr.: Also --
Daniel M. Friedman: I think so, Mr. Justice Brennan too because it's again a shorthand method for indicating the kinds of practices which results in the wholesaler obtaining control over the retail and again we think the specific reference in taking a quote there is broad enough to cover this contract.
William J. Brennan, Jr.: Well, do I read the records accurately that tied house has a very special connotation in this stage?
Daniel M. Friedman: Yes, it does. It's a phrase that grew up in the liquor industry and is specifically referred repeatedly in the legislative history.
William J. Brennan, Jr.: Well, now are there provisions in the body to which tied house as such could not apply of that Section (b) of it?
Daniel M. Friedman: I don't know Mr. Justice. Those are all provisions which maybe the way in which you can control such as giving signs, such as obtaining an interest in the license and interest in real estate, giving very successive things and so on -- guaranteeing loans and so forth. We don't claim that there is any particular provision, which would not be covered by tied house. We do claim that tied house doesn't limit it and that this particular type of practice which is the kind of thing that could lead to a tied house was broadened up and was contemplated by Congress if the statute is broadly grown. My opponent will undoubtedly refer in considerable detail to the fact that at the time that this statute was passed, the tie -- the tie-in sale was not then known as a particularly -- as a practice engaged in by the alcoholic beverage industry. The reason of course to that is that by its very nature, a tie-in sale can only exist in the time of scarcity. The only time you can get sufficient leverage to force a person to take something he doesn't want is when you have scarce commodity. But that frankly, we don't think justifies the restrictive construction of this Act by the Court of Appeals because the language is broad and we think the legislative history does show a broad purpose on the part of Congress to condemn as it said, practices analogous to those prohibited in the antitrust laws and to strike at the strengths of trade and monopolies in their incipiency. And I would like to read to the Court just a few words what this Court said in the Joiner case as to the construction to be given to statutes which provides for a regulatory pattern even though the violation of the statute may also be a crime as it's true in this case. The Court said that the courts will interpret the text so far as the meaning of the words fairly permit so as to carry out in particular cases the generally expressed legislative policy and we believe that construing this language is broad enough to cover tie-in sales does carry out that general legislative policy. I like to reserve the balance of my time.
Earl Warren: Mr. Steeg.
Moise S. Steeg, Jr.: Mr. Chief Justice and may it please the Court. It is very apparent and the Court will see it as we proceed that it couldn't be a more varied opinion or at more opposite end to many pole as my good friend Mr. Friedman and I as to the construction of the statute and as to the interpretation of the two decisions which have resulted in the matter being before you today. We are agreed specifically, however, in their brief and in ours on one matter and that is this. The statute in its very language does not prohibit tie-in sale. That it is necessary that a broad interpretation at the Second Circuit said in the Distilled Brands case, it is necessary that a broad interpretation be applied to the statute before it can be applied to the practice of tie-in sales. The Second Circuit based its decision on two major premises that tie-in sales being reprobated generally under the antitrust laws and affecting commerce were therefore reprobated under this statute because the Treasury Department had a contemporaneous and consistent interpretation of the statute to that effect. The Fifth Circuit said, however, the Second Circuit was justified in its decision in the facts before it but the Second Circuit did not have before it matters which are before us and those are matters that relate to, first, the congressional intent and secondly to the administrative interpretation of the Act. The Fifth Circuit said that we will not read this statute broadly because it appears to us that Congress did not contemplate tie-in sales and that there is nothing in the administrative determination to support the decision in the Distilled Brands case because it did not have before it a very important letter, written to the Congress of the United States by the acting president or acting Secretary of the Treasury, a letter which naturally the government has sought to slur over and to deprecate but which is very important in the consideration of this case.
Speaker: Is that the only thing that the Second Circuit --
Moise S. Steeg, Jr.: The Second Circuit also did not seem to have before it certain of the material which was in the Fifth Circuit as to the reports of the congressional committees on the statute and I have examined the briefs in the Second Circuit case and found that they have some of the material before but did not have all of that material which we presented to the Fifth Circuit. This letter is important to us because of the argument which has been made by counsel that in 1946, some 146 suspension orders were issued based on tie-in sales. In the Treasury's own language, there was no problem apparently of tie-in sales until 1946 at which time it issued show cause orders to a great number of retailers. Those show cause orders were dismissed, dismissed on a stipulation and it is interesting to note that in our case, the stipulation said in no uncertain terms that it was not to be used to the prejudice of the parties to the stipulation in any other legal proceedings. Immediately, after this stipulation, they addressed this letter to Congress and they said, we interpret this statute to apply the tie-in sale but we have doubt whether we can sustain our interpretation. Furthermore, the industry says that the statute applies to exclusive outlets and tied houses and therefore we asked the Congress to clarify this and to put in Section 5 (c) of the Act precise language defining a tie-in sale. On two subsequent occasions, the Treasury Department sought again to introduce legislation specifically reprobating and prohibiting tie-in sales and on every occasion those fail.
Speaker: I don't quite understand what you really get out of this letter. They didn't say that we're going to try to get away with this although we think it's doubtful ourselves, they said that they might not be able to sustain what they regard is a correct interpretation of the Court, that's a very different thing.
Moise S. Steeg, Jr.: Yes it is but --
Speaker: So I don't quite see what list you get out of this letter.
Moise S. Steeg, Jr.: The list I get out of the letter is that the decision say that the Court may, if it will, give weight to a contemporaneous and a consistent administrative policy and the Distilled Brands case found that there was such a contemporaneous consistent policy. But here, the department comes along and says, first, it wasn't contemporaneous because we didn't make an interpretation of the statute to apply the tie-in sales until 1946. The statute was enacted in the 1930s. Secondly, it says, we have doubt whether we can successfully enforce the statute. I believe that -- that should negate the position that the Treasury Department had a consistent and a contemporaneous policy which would support a Court's interpretation of the statute and that therefore the Fifth Circuit was correct in not following the administrative interpretation but applying the only white light of its own inquiry into the meaning of the statute based upon the congressional reports and the very language itself. And I submit to the Court that on page 10 of our brief, we have set out the two provisions which the Government seeks to enforce in this case and we have set out a definition of tie-in sales and I submit that you will find that they are synonymous and that a very broad interpretation of the language must take place to include the offense of a tie-in sale and to even a partial exclusive outlet or a partial tied house. In addition to the position in that regard, may I point this out to the Court also a factor which I think is also pointed up in the Distilled Brands case and by the Government in its argument. And that is the idea of a requirement. Section 5 (a) says that where a wholesaler requires a retail to take his product in exclusion of others whether it is in whole or in part, referring to the concept of an exclusive outlet which Congress said was bringing about certain social as well as the Treasury Department (Inaudible) where the wholesaler dominated the retailer so that he took all his particular product to all of his particular wine. There is no such requirement in this case. There is nothing alleged. There is nothing proven that the wholesaler and the retailer in this case, the wholesaler required the retailer in this case to do anything whatsoever. The entire proof in the entire allegation is that the wholesaler said to the retailer, if you want my scarce item, you can't have it alone. You have to have some of my other products to merit my scarce items if you want blended whisky in the form of 7-Crown or if you want gin, you may have it along with the item. But at no time and it certainly isn't contended by the government at no time did the wholesaler say to the retailer, if you don't buy my V.O. and you don't buy my 7-Crown, you can't buy from me at all. You must buy from me. The wholesaler at all times was willing to sell the items that were in common demand and in supply. The wholesaler would have sold the 7-Crown. The wholesaler would have sold the gin. The wholesaler in this case as it's pointed out in the record, carry some 40 or 50 brands of other items, anything could have been purchased except for the retailer to merit items in short supply in the language of the wholesale. He had to have a reasonable purchasing record and in this case, these men said, we knew we had to buy other products and so we bought them. One of the host -- the retailer said, we knew that it was our obligation to buy the entire line and at no time anywhere in this record do you find any wholesaler saying any retailer saying that I am dominated by, I am controlled by or I am even influenced by this wholesaler.
Felix Frankfurter: Mr. Steeg would you be good enough to take us explicitly through the quotation you gave on page 10 of your brief. The exclusive outlet provision and just in reading it, state why that does not cover a tie-in sale. Just take it step by step to require --
Moise S. Steeg, Jr.: The exclusive outlet is to require by agreement or otherwise that a retailer --
Felix Frankfurter: Now, there was an agreement?
Moise S. Steeg, Jr.: Yes. It was a contemporaneous agreement.
Felix Frankfurter: Yes,all right.
Moise S. Steeg, Jr.: -- purchase, it is illegal agreement to purchase any such products to the exclusion or in part of the distilled spirits of another purchase. We contend that there was no requirement. The record shows, Mr. Justice Frankfurter, there was no requirement. Mr. (Inaudible) said he didn't buy anything. I didn't buy any 7-Crown. I didn't buy any V.O. I got the V.O. I wanted last time and I didn't want anything. Nobody required him to do anything.
Felix Frankfurter: No, but purchase to the exclusion. The phrase is purchase to the exclusion, not require him to purchase. Purchase to the exclusion.
Moise S. Steeg, Jr.: Well, may I point out that on that regard, out of the eight retailers called, only one testified that he bought -- that he was excluded from the market of buying any other product.
Felix Frankfurter: Well, I don't know what the record says on that subject.
Moise S. Steeg, Jr.: Well --
Felix Frankfurter: -- but I'm just dealing with the statutory definition as an entirety and we'd like to know why it doesn't cover a tie-in?
Moise S. Steeg, Jr.: When the I -- I feel that the phrase to the exclusion in interstate commerce --
Felix Frankfurter: In whole or in part.
Moise S. Steeg, Jr.: -- in this statute is jurisdictional. I recall a concurring opinion that Mr. Justice Frankfurter wrote and I believe the Frankfort Distilleries case when the question arose as to whether under the Twenty-First Amendment, there was an abridgement of the Commerce Clause and you held and rightly, Twenty-First Amendment did not abridge the power under the Commerce Clause. Now, I feel that the -- to the exclusion in interstate or foreign commerce as set forth in this statute, relates to the concept of the necessity of their being an interstate commerce feature to this case before the department had any jurisdiction under the Twenty-First Amendment. And I feel as Mr. Justice Harlan pointed out that we have a much more limited and much more confined phase of an unfair trade practice as we have in the Sherman Act or the Clayton Act or the Federal Trade Commission Act.
Felix Frankfurter: You don't think the interstate or foreign commerce is sold or offered for sale by other persons in interstate commerce that it qualifies the immediate preceding clause. You don't think that's it?
Moise S. Steeg, Jr.: No, sir. I think the ins -- exclusion must be an interstate commerce whereas the exclusion is not an interstate commerce, you have no interstate commerce --
Felix Frankfurter: Well, I agree with that.
Moise S. Steeg, Jr.: -- phase at all. Now, in --
Felix Frankfurter: Is that in controversy in this case, the interstate commerce point?
Moise S. Steeg, Jr.: Well, the interstate commerce point was raised by us with the effect fact that there is no substantial exclusion in interstate commerce and that was a factor which the Fifth Circuit said it did not consider. The Fifth Circuit said there were another other -- a number of other factors in this case which --
Felix Frankfurter: Well you -- you introduced a new -- if I follow you, you've just introduced I think a new component namely substantial.
Moise S. Steeg, Jr.: Yes.
Felix Frankfurter: Is that in -- is that in the statute?
Moise S. Steeg, Jr.: Yes, it's in the statute and it is likewise in the (Voice Overlap) to cite that brief --
Felix Frankfurter: Well --
Moise S. Steeg, Jr.: -- excluded interstate commerce. It excludes the product of other wholesalers to such an extent as to amount to a deprivation in interstate commerce. That is the exact language.
Felix Frankfurter: Yes, but this Court has held almost nothing is enough to constitute
Speaker: Yes but the statute does say substantially, doesn't it? It's quoted (Voice Overlap) --
Moise S. Steeg, Jr.: It does say substantially. I'm trying to find it in the Government's brief. Page 3, substantially to restrain or prevent transactions in interstate commerce.
Felix Frankfurter: So what is that mean -- what we've held under the National Labor Relations Act awfully little as substantial?
Moise S. Steeg, Jr.: I think the Court has also held in the Atlanta law in these cases that substantial was quantitative and in that case where some two or three percent of the business was all that was involved, the Court held that it was not a substantial restraint and I think in the Times-Picayune case which arose in our own jurisdiction, it was pointed out there that substantial was a quantitative matter and in that case, the Court went to great length to point out that the dominant position of the newspaper was based upon a quantitative approach as to what its effect was (Voice Overlap) --
Felix Frankfurter: Well, does the quantity in that sense mean the totality of interstate commerce within that industry or this quantity mean in relation to the two competitors which?
Moise S. Steeg, Jr.: I think the quantity related to the two competitors to the effect of the action on interstate commerce. Under the Sherman Act, I think the Court has held in the International Salt case or the Standard Oil case that the quantity of business would indicate that it was a substantial commerce but then it was pointed out that under the Clayton Act, that you had not only to consider the phase on interstate commerce but the relationship of the parties as well and that it becomes a quantitative concept.
Speaker: You really don't argue this in your brief, if I understand.
Moise S. Steeg, Jr.: No, sir, because it was not the rationale at all of the Fifth Circuit. With respect to 205 (b), I believe in answer to Mr. Justice Brennan's inquiry into that section that the tied house provision wouldn't apply at all. In the first place, the tied house provision in its other phases such signs and commercial bribery, relate rather to something which the wholesaler is giving to the retailer to induce him, to prejudice him, to affect him in some way, to bribe him in other words because it's called a commercial bribery statute generally. But the -- the tied house idea relates to a quota. It relates to the idea that you must take 25% of your blended whisky from us. You must take 15% of all you buy from us. It talks about a quota in the very provision applied to this case by requiring him to take a quota. There is no requirement in this case argued I'm sure that anyone attempted to force a quota and I recall in the argument that counsel made that -- an attempt was made to prove a pattern that you had to take so many cases of one to get to other. I might point out that the Fifth Circuit found that that was absurd. The Fifth Circuit, if you will bear with me while I read what it finds as a matter of fact, found that the investigator testified that in his effort to ascertain whether appellant tying V.O. with gin and other products. He picked isolated invoices for the purpose of demonstrating a pattern. He just went out and picked isolated ideas to prove a pattern. In other words, to prove a quota, to prove a relationship but there is nothing whatsoever in the record to show that there was any quota. And I submit that if we went in to this man and said, you must purchase all of your blended whisky from us. That is a violation of Section 5 (a). If we went to him and said, we don't care what you buy from us but you must buy 15% of your product from us or you must buy 5% of your product or you must buy a quota from us. We would violate Section 5 (b). But what we are accused up of saying to this man in this case is not a tie-in agreement of our gasoline to our pumps or our IBM cards to machines over a long course of time related to a monopolized product which we had a complete control as in the IBM case but we're merely accused of saying to these people in a time which the government recognized is a time of scarcity that you can't just purchase from us only of our scarce product. You can have anything else you want. You can buy as much or as little as you want. But if you're going to buy our scarce product then you've got to buy something else otherwise how can we distribute the scarce product and that there is no element of requirement there. We have no dominance over this retailer. We have no control of it. He can do exactly as one of the men in this case did. I don't want to buy anything from you today. I don't want to buy. He has complete control. There's no dominance and that leads me frankly into the major reason we believe that Section 5 (a) and 5 (b) do not apply to a tie-in sale. It is pointed out in both of our briefs that under the Times-Picayune case which summarized the jurisprudence on tie-in agreements that the major reason that tying agreements are reprobated is because of their effect on commerce that they do affect commerce, that they reduce competition. If you will read these congressional reports at least as we see them. We submit that the congressional report and the purpose of the statute was not to set up along with the antitrust statute in the Clayton Act and the Robinson-Patman Act and the Federal Trade Commission Act, another broad concept of unfair competition but rather a statute. The purpose of which was to govern the relationship between the wholesaler and the retailer in a very limited industry, the alcoholic beverage industry. The purpose of the statute was aimed at very items which existed before prohibition. The reports say that that is the purpose of the statute, to enact as much of the codes as it could. We grant that the statute went beyond the code. We grant that it says in whole or in part but we don't believe that, such action takes it from the very purpose of the statute which was to govern the beverage industry, the relationship of the wholesaler and the retailer. Now if that is the rationale of the statute, the decisions of this Court in the tying agreement say that the effect of a tie-in sale as between the two parties not on the question of commerce but on the two parties is solely to abridge the judgment of the purchaser as to the tied product. The Court would have to say then that this abridgement in isolated cases in a particular period of time was such an action of domination and control by a wholesaler over a retailer that it was an incipient tendency to a monopoly in order for it to meet the purpose of the statute as we see it. And we submit, if the Court please, that that is not the case here, that there is no evidence whatsoever and I don't think it's contended or urged if there was any domination or control or monopolistic tendency. The contention is that you cannot have a tie-in sale because it is assumed and is particularly assumed by the Second Circuit that every tie-in sale excludes the purchase of another item. This record is absolute proof that you can't make such an assumption. One of the wholesaler said as Mr. Friedman point out, all this meant to me was that I bought a large quantity now and I kept it here until I sold it but I bought everything else that I needed. The other one said, I continued to buy all of the other products that I had to buy that I wasn't stopped from buying other gins when I bought Seagram's V.O. The other one said, I understood this as a concept of a sales practice to put on the market all brands through a retail but it didn't stop me from buying anything from anyone else and you will find that the major competitors name time and time again throughout the record show, came in and said, they sold everything they have. Every item they had, they sold. So the basic assumption that a tie-in sale of necessity excludes another sale is not basic. It is not sound because the tie-in sale may only result in lesser purchases of the same wholesaler over a longer period of time.
Speaker: I'm a little confused. What you're arguing now is in effect that the evidence is insufficient to show a violation of the statute --
Moise S. Steeg, Jr.: Well, I'm arguing that --
Speaker: -- assuming the statute applies at all.
Moise S. Steeg, Jr.: I'm arguing that Mr. Justice Harlan but I'm arguing it to show that to render a decision saying that a tie-in sale, a fortiori results in an exclusion is an improper assumption to be made as the basic concept of holding tie-in sales are reprobated by the statute. I do say that the record does not show exclusion. We believe we urged that to the Fifth Circuit also and that is -- they would consider if this case were remanded. But what I am saying is that preadmitting that as a question of fact in this case, as a holding by the Court in this case that those facts that appear in the record, and which I've cited to this Court in our footnote, are an effective rebuttal to saying that it is a legal assumption that if I buy one product, I have necessity exclude and prevent the sale of another because as a practical matter, it isn't correct. By way of summary, may I point out that it has been the continuous contention in this case that the statute should be read in the light of its exact language in applying to an exclusive outlet and a tied house that although Congress knew as a result of the Federal Trade Commission case versus (Inaudible) that there was such thing as tie-in sales. They had no time included them specifically in the statute when it was enacted that the Treasury Department, which was the author of this legislation did not include it and in its letter has said it had doubts as to whether it was included. The three occasions before Congress, an amendment has been introduced to amend the statute.All of which have proved a point. The Fifth Circuit said, considering the nature of the statute, considering the titles, considering the fact that this is dealing with property rights which are going to be taken away as a result of its enforcement as well as the possibility of criminal proceeding, we do not believe that a broad interpretation of the statute should be made for such a broad interpretation in our eyes, makes a permittee act at its peril in almost all of its actions. Now, I think the Court will know that there is no more heavily regulated industry in the world than the alcoholic beverage industry, than the liquor industry. They even go so far as to prescribe the very size and content of a sign to be on the outside of let us say a rectifying plan. For 12 years, the Treasury Department issued no rule, no directive, no positive statement and no promulgation of anything that a tie-in sale was considered illegal. Suddenly, it did come forth, but when it did, it did it in a weekly fashion. It dismissed all of its actions and it declared to Congress and to the industry, we have doubts. We have doubts as to what we are doing. We question our own action.
Speaker: -- what we are doing is to whether the statute -- if we construe this -- we think it should be construed.
Moise S. Steeg, Jr.: At that time, sir you -- they said that but they went further by failing to take any action from 1946 to 1952 when this case came about. And we submit that the Fifth Circuit, which considered this entire background, was correct and wholly that tie-in sales are not specifically prohibited under the provisions of Sections 5 (a) and 5 (b) of the Act.
Earl Warren: Mr. Friedman.
Daniel M. Friedman: Most of Mr. Steeg's arguments, seem to me relate to questions which are before the Court of Appeals in which the Court of Appeals found it unnecessary to raise such as the substantiality of the act on interstate commerce whether in fact it proves a sufficient volumes of tie-in sales that the question brought to this Court by the government on the writ of certiorari and the question is to which there is a conflict between the Circuits, is whether this statute covers tie-in sales as a matter of law. And we think from the statute says to require a retailer to purchase such products, and such person to the exclusion in whole or in part of distilled spirits sold or offered for sale by other persons in interstate commerce, that language does cover tie-in sale. Now, one thing I might mention on the interstate commerce point is that the examiner did find that the competing products, many of which was said to have been actually excluded in the sense that retailers have purchased on a tied basis, will not or therefore did not purchase the other product were found to have come in to the State of Louisiana in interstate commerce and the examiner found there is no registered distillery in interstate commerce. And one final point that Mr. Steeg made that he seem to suggest that because there is nothing done from 1946 to 1952, the administrative agency didn't have much faith in its interpretation. Well, to begin with, in 1946, the entire industry had entered into a consensus stipulation. Secondly, as pretty well recognized, tie-in sales become a serious problem only in times of scarcity and there was the immediate post war scarcity, then liquor became more plentiful and it was only in the advent of the Korean emergency that the scarcity is again developing. As soon as that happened, there was this case, there was the Distilled Brands case and there was a third case referred to in our brief which we settle by stipulation. We submit to the Court that the administrative interpretation has been consisted that the administration has never conceded any doubt on its part as to the correctness of this instruction and that this self administrative interpretation reinforced us and serves to emphasize the correctness of the basic statutory view that a tie-in sale is prohibited because it excludes in part distilled spirit sale -- sold or offered for sale by other persons. Thank you.